Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 23,
2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-01023-CV


     DONALD VAUGHN AND DKV ENTERPRISES, INC., Appellants

                                        V.

                      DAVID A. BJORKLUND, Appellee

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-22185


                 MEMORANDUM                        OPINION

      This is an appeal from a judgment signed December 8, 2014. Appellants
filed a Stipulation of Dismissal in accordance with the parties’ resolution of all
claims. We construe the Stipulation of Dismissal as a motion to dismiss the appeal.
The motion is granted. See Tex. R. App. P. 42.1.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.